Title: To John Adams from James McHenry, 4 August 1798
From: McHenry, James
To: Adams, John



Sir,
War Department 4th. August 1798—

The more I contemplate the detail of organizing the twelve regiments of Infantry, to be raised; the more I percieve the difficulty of effecting it, with a dispatch proportioned to the emergency, and to the Public expectation. If the course is to be, first to concenter information in this department, from all quarters of the United States; then to digest an arrangment, to communicate it to you for your determination, to recieve back, that determination, and then to transmit the result to the Parties; a great and incalculable portion of time must be consumed. These reflections have led me to think of an expedient, which I now submit. It is this; That the arrangment for the four Eastern States, and Vermont, be made under your immediate direction, commanding the aid, if necessary, of Major General Knox, and Brigadier General Brooks, who reside, within those States. That the arrangment for New–York, Pennsylvania New–Jersey, Delaware, and Maryland, be prepared by myself, with the aid of the General Officers, within those States, for your final determination: and that General Washington be requested, to take charge of preparing the arrangment (including the Cavalry) for the States further South, with the like aid of the General Officers in that quarter; subject also, to your eventual determination.
The distribution of the twelve regiments, (for this purpose) which I beg leave to propose, is—four to be raised, within the States of New– Hampshire, Massachusetts, Connecticut, Rhode Island and Vermont; four within the States of New–York, New–Jersey, Pennsylvania Delaware, and Maryland; four within the States of Virginia, Kentucky, North Carolina, Tennessee, South Carolina, and Georgia.
Should difficulties occur, in completing the organizaton collectively, it may be advisable, to permit it, by regiments successively, so as to, enable me, to put in motion the recruiting service, as fast as possible. With respect to the companies, to be added to, the existing regiments of Infantry, the Officers for them, may be arranged hereafter, without injury to the recruiting service.
To facilitate the arrangment, in the mode I propose, (if it shall appear an eligible one) I enclose a list of all the officers of the late Army, in the lines of the five States, first mentioned, (Vermont excepted, which at that time made a part of the State of New–York) and also, of all the applications for military appointments, by persons within those states; which have hitherto been made to this department. I have also sent to Major General Knox, and Brigadier General Brooks, a list of Candidates, and requested them to transmit to you, their observations and remarks &c and enclose a copy of my letter to them.
It is perhaps my duty to add, as the result of conferences, with the Commander in Chief, and the Inspector General, united with my personal knowlege of some of the characters, that the following Gentlemen of the late army have appeared peculiarly worthy, of consideration for the command of regiments, Viz—Lemuel Trescot, David Cobb, and William Hall of Massachusetts, Jeremiah Olney, Henry Sherburne, and William Peck of Rhode Island Henry Dearborn, and Nicholas Gilman of New–Hampshire. I think it necessary to mention, that Mr. Tracy writes me, Colonel Talmadge, will not refuse attending to the call of his Country, he will expect the Rank of Brigadier General, or to be Adjutant General, in the event of that office becoming vacant: I can safely add, that he is a Soldier of experience and deserved reputation. Elijay Wadsworth of Litchfield, may also deserve attention; he was a Captain of Dragoons the last war, served with reputation, and I am persuaded, would make a good Major of Infantry.
As no other intimation of the plan now proposed has been given by me, to the two General Officers, in the Eastern States; than what is contained in my letter to them; You may think it proper, (if the plan is approved) to require their attendance, to aid in the arrangment.
There is another point of some importance, which I take the liberty to submit to your deliberation. I find myself plunged, in a vast mass of details, and know from experience, that it is impossible, for any man, whatever be his talents, to wade through it, without neglecting perhaps, the most material objects, or attaching to his operations, more or less feebleness, and sloth of execution. It is essential to the success, of the Minister of a Great Department, that he be enabled to subdivide the objects of his care, distribute them among competent assistants, and content himself with a general, but vigilant superintendance. This course is always the best, but it becomes particularly necessary, when an unforeseen emergency, has suddenly accumulated a number of new objects, to be promptly provided for, and executed.
Is it possible, that one man, can do justice, to all the details, indispensible to the formation of Contracts, for provisioning the old, and new army, to the Contracts or modes, for supplying the Troops to be raised with clothing, to the Contracts for arms, and accoutrements, to the arrangments for arsenals, and laboratories, to the instructions to their Conductors, to investigations necessary, for enabling him, to fix upon a national standard for our Ordnance, a system of exercise, and regulations for the artillery, and Engineer Corps, and a system of tactics and discipline for the army at large, determine upon plans for fortifications, for our harbours, and give instructions to Agents, or the best qualified of our Officers, to superintend their erection, organize the new regiments, distribute their Officers on recruiting parties, designate their several places of rendezvous, recieve the returns, and issue all the orders necessary to the recruiting service &c &c and at the same time carry on, the permanent duties of the Department, and the varied correspondences, relative to these.
I hope Sir, after considering, this summary view, of a part of my business, that you will give me leave to call effectually to my aid, the Inspector General, and likewise General Knox; and to charge them with the management of particular branches of the service. I have already taken the liberty, to request, the Inspector General, to occupy himself in preparing, from materials with which I have furnished him, a system of Tactics, and Discipline. It will be proper also, as incident to the office of Inspector, that I should charge him with superintending the recruiting service, and make him auxiliary in other ways, to the business of the Department. Major General Knox, if I am permitted, to draw him, to the Seat of Government may be rendered extensively useful, especially in whatever relates to the Ordnance.
You will percieve that the above proposition, involves an abandonment of the plan for suspending the emoluments, of these Officers. They cannot afford, to give their time, and attention, to the Public, without compensation, neither ought it, to be expected, or required.
If these suggestions meet with your approbation, it will make me extremely happy; not merely because, the aid of these Gentlemen, will serve to lighten my burdens, or divide my responsibility but because I am convinced, the subdivision of the great objects intrusted to me, among such competent assistants, is necessary, to facilitate their prompt execution, and cannot but promote the Public service.
I enclose a letter from General Washington, dated the 29th. Ulto. You will see that he feels, the want of a Secretary and it appears to me it would be proper, I should signi– to him, that he may appoint one. I think such an appointment authorized by the 5th sect. of the Act, for raising the Provisional Army.
In consequence of the numerous applications, to supply the Volunteer Companies, raised, and raising for the Provisional Army—I have thought it prudent to answer in the following terms; to several late applications—which I trust will meet with your approbation—“I am pushing the fabrication of arms, at Springfield, erecting another manufactory, and entering into Contracts, for some thousands of muskets; but untill I can make sure of a number, equal to the probable wants of such an army, as may be necessary to our defence, I must be extremely cautious, in parting with any of the arms now in Magazine. I would therefore rather decline giving much encouragment to the Volunteer Company, to expect a loan, unles it should be rendered indispensible by an approaching invasion.”
The Yellow fever has again, not only appeared, but made so alarming a progress in this City—that in my opinion, it will be necessary, immediately to move the Public offices—It is contemplated to remove them to Trenton. I write the last paragraph the 7th. of August, having waited for some of the intended inclosures, which are not yet copied, but will be forwarded as soon as possible.
I am Sir / with the greatest respect / your most obedient / very humble servant.

James McHenry